Case 1:19-cv-00460-DKW-KJM Document 16 Filed 10/25/19 Page 1 of 3           PageID #: 129




                    IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAI‘I


   RUPERT BROWNE,                               Case No. 19-cv-00460-DKW-KJM

                Plaintiff,
                                                ORDER TO SHOW CAUSE
         v.

   CITY AND COUNTY OF
   HONOLULU, et al.,

                Defendants.


                               ORDER TO SHOW CAUSE

        On October 23, 2019, this Court entered an Order to Show Cause as to why

  Attorney Christopher S.B. Woo, the attorney for the plaintiff in this case, should

  not be monetarily sanctioned due to his multiple failures to respond to orders of the

  Court and/or appear at hearings before the Court. Dkt. No. 15. In doing so, the

  Court scheduled a hearing on the order to show cause for October 25, 2019,

  forewarning Attorney Woo that failure to appear at that hearing may result in

  monetary sanctions being imposed against him personally. At the same time, the

  Court also instructed Plaintiff, Rupert Browne, to appear personally at the

  October 25, 2019 hearing and warned him and Attorney Woo that, should neither

  appear at that hearing, a further order to show cause would be issued as to why this

  case should not be dismissed. Id.
Case 1:19-cv-00460-DKW-KJM Document 16 Filed 10/25/19 Page 2 of 3           PageID #: 130




         On October 25, 2019, the Court held a hearing on the above-mentioned

  order to show cause before an empty courtroom. In other words, neither Attorney

  Woo nor Browne appeared at the hearing as they were ordered to do. As a result,

  the Court enters the following orders.

         First, Browne, either through his counsel or personally, is ORDERED

  TO SHOW CAUSE why this case should not be dismissed without prejudice

  for failure to appear and/or prosecute. A written response to this order to show

  cause is due by Wednesday, October 30, 2019. The Court will hold a hearing on

  the order to show cause on Friday, November 1, 2019 at 9:30 a.m. in the Federal

  Courthouse, 300 Ala Moana Boulevard, Fourth Floor, Aha Kupono, Honolulu, HI

  96850. Both Plaintiff Browne and Attorney Woo are required to attend the

  November 1, 2019 hearing. Should neither Browne nor Attorney Woo appear

  at the November 1, 2019 hearing, this case will be dismissed without prejudice

  for failure to appear and/or prosecute.

         Second, beginning today, October 25, 2019, Attorney Woo will be

  sanctioned $100 per day (including non-business days) for his repeated failure to

  respond to orders of this Court and/or appear at hearings before this Court. These

  sanctions will continue to accrue until either Attorney Woo files a response to the

  above-stated order to show cause or this case is dismissed, whichever occurs

  earlier.
                                            2
Case 1:19-cv-00460-DKW-KJM Document 16 Filed 10/25/19 Page 3 of 3           PageID #: 131




        The Clerk is directed to mail a copy of this order to show cause to Plaintiff

  Browne at the address reflected in the Court’s records. See Dkt. No. 1-2 at 12.

        IT IS SO ORDERED.

        Dated: October 25, 2019 at Honolulu, Hawai‘i.




  Rupert Browne v City and County of Honolulu, et al; Civil No. 19-00460 DKW-
  KJM; ORDER TO SHOW CAUSE




                                            3
